DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed by applicant on 04/06/2022. This action is made FINAL.

Double Patenting
The Double Patenting rejection is hereby withdrawn in response to the terminal disclaimer filed by the applicant on 04/06/2022.

Claim Rejections - 35 USC § 112
The rejections under 112 (b) are hereby withdrawn in response to the amendment filed by applicant on 04/06/2022.

Claim Interpretation
The claim interpretation under 112(f) raised in the action mailed on 01/06/2022 is hereby maintained and incorporated by reference.

Response to Arguments
Applicant’s arguments with respect to claims 9-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kondoh (Publication number: US 2012/0002167) in view of Hua (Publication number: US 2010/0002154) in view of Sakai et al (Publication number: US 2017/0276546) in view of Mizoguchi et al (Publication number: US 2016/0187645).

Consider Claims 9 and 17, Kondoh shows an image display apparatus comprising:
(a) A light source emitting a light; a light attenuation section reflecting a portion of the light and transmitting another portion of the light (see figures 2 and 3; paragraphs 42, 43, and 44); (the light attenuation section is read as the dichroic mirrors 103a to 103c. The laser beam output from the light source 101 passes through the collimator lenses 102a to 102c, the dichroic mirrors 103a to 103c, and the lens 104 and is reflected by the scanning member 105, and is projected onto the screen 106. Thus, the image formed of the pixels with the size corresponding to the irradiation diameter of the laser beam appears on the screen 106).
(b) A scanning section reflecting the portion of the light (see figures 2 and 3; paragraphs 56 and 57); (The scanning section is read as driving unit 108 in conjunction with scanning member 105. The controller 50, similarly in the visual field test, drives the target presenting device 100 to irradiate the laser beam from the light source 101, and drivingly controls the drive unit 108 to start scanning of the reflection light from the scanning member 105, on the screen 106).
However, Kondoh does not specifically show that the image display apparatus is a head-mounted display.
In related art, Hua shows that the image display apparatus is a head-mounted display (see paragraphs 76 and 78).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to incorporate the teaching of Hua into the teaching of Kondoh in order to seamlessly combine virtual and real information (see Hua; paragraphs 7 and 8).
However, Kondoh and Hua do not specifically show a light receiving element (read as a photodetector) detecting an intensity of the other portion of the light passed through the first light attenuation section.
In related art, Sakai et al show a light receiving element (read as a photodetector) detecting an intensity of the other portion of the light passed through the first light attenuation section (paragraphs 38 and 51; figures 6 and 12); (The LD control circuit 700 controls, through the LD driver 6111, an LD to be described later based on image data, an output of a light detector 117 to be described later or a signal processing unit 120 (signal processor), and an output of a scanning photodetector 60. The optical deflector control circuit controls an optical deflector 15 through the MEMS controller 615).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Sakai into the teaching of Kondoh and Hua in order to display a high quality virtual image (see Sakai et al; paragraphs 7 and 8).
However, Kondoh, Hua, and Sakai do not specifically show that a first optical path length from the light source to the scanning section is longer than a second optical path length from the light source to the light receiving element.
In related art, Mizoguchi shows that a first optical path length from the light source to the scanning section is longer than a second optical path length from the light source to the light receiving element (figure 12; paragraphs 103, 115, 116, and 117); ( The projector 4 includes a drawing light source unit 410 for emitting the drawing laser beam L, and two optical devices 2A as a light scanner for performing the scanning operation with the drawing laser beam L. In such a projector 4, the two optical devices 2A are arranged so that the scanning directions with the drawing laser beams are perpendicular to each other. Further, it is arranged that, for example, one of the optical devices 2A moves the drawing laser beam L in a horizontal direction for performing the scanning operation, and the other of the optical devices 2A moves the drawing laser beam L in a vertical direction for performing the scanning operation to thereby make it possible to display a two-dimensional image on the object 6).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Mizoguchi into the teaching of Kondoh, Hua, and Sakai in order to shift projection light (see Mizoguchi; paragraphs 103 and 104).

Consider Claim 10, Kondoh shows a film or a mirror reflecting the portion of the light, toward the scanning section, from the light attenuation section (see figures 2 and 3; paragraphs 26 and 27); (dichroic mirrors 103 reflect incident light).

Consider Claim 11, Sakai et al shows a control section correcting an intensity of the light that is emitted from the light source to a desired value based on the intensity of the other portion of the light detected by the light receiving element (figure 12).  

Consider Claim 12, Sakai et al shows a deflector section diffracting the portion of the light from the scanning section (see paragraphs 41 and 42); (The HUD 100 includes an optical scanning device 10, a screen 30, and a concave mirror 40. The optical scanning device 10 includes a light-source unit 11, an optical deflector 15, and a scanning mirror 20).

Consider Claim 16, Mizoguchi shows a second light attenuation section reflecting the first portion of the light, wherein the first light attenuation section has a first reflectance which is larger than a second reflectance of the second light attenuation section (figure 12; paragraphs 103, 115, 116, and 117); ( The projector 4 includes a drawing light source unit 410 for emitting the drawing laser beam L, and two optical devices 2A as a light scanner for performing the scanning operation with the drawing laser beam L. In such a projector 4, the two optical devices 2A are arranged so that the scanning directions with the drawing laser beams are perpendicular to each other. Further, it is arranged that, for example, one of the optical devices 2A moves the drawing laser beam L in a horizontal direction for performing the scanning operation, and the other of the optical devices 2A moves the drawing laser beam L in a vertical direction for performing the scanning operation to thereby make it possible to display a two-dimensional image on the object 6).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kondoh (Publication number: US 2012/0002167) in view of Hua (Publication number: US 2010/0002154) in view of Sakai et al (Publication number: US 2017/0276546) and Mizoguchi in view of Luebke et al (Publication number: US 2014/0085282).

Consider Claim 13, Kondoh, Hua, Sakai and Mizoguchi do not specifically show a frame that is mounted with a head of a user and that supports the light source, the light attenuation section, the light receiving element, and the scanning section. 
In related art, Luebke et al shows a frame that is mounted with a head of a user and that supports the light source, the light attenuation section, the light receiving element, and the scanning section (see figures 1 and 2; paragraphs 12 and 13); (The frame is read as display device 106).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Luebke into the teaching of Kondoh, Hua, and Sakai et al and Mizoguchi in order to enhance visual performance (See Luebke; paragraphs 3 and 4).

Consider Claims 14 and 15, Luebke et al shows that the frame includes a cover portion that attenuates the portion of the light reflected by the light attenuation section, wherein the cover portion attenuates the portion of the light reflected by the scanning section (see figures 1 and 2; paragraphs 12 and 13); (The frame is read as display device 106).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        07/02/2022